 FIVE STAR AIR FREIGHT CORPORATIONFive Star Air Freight Corporation and Local 161, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case 4-CA-9636September 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 26, 1979, Administrative Law Judge Rob-ert A. Giannasi issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed abrief in opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Five Star Air FreightCorporation, Essington, Pennsylvania, its officers,I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In the absence of exceptions thereto, we hereby adopt pro forma theAdministrative Law Judge's dismissal of par. 5(b) of the complaint, whichalleges that on August 15. 1979. Department Head Joseph Cirella threatenedemployees with discharge if they supported the Union.Respondent contends in its exceptions that the Administrative Law Judgeimproperly relied on Respondent's failure to raise Paterson's supervisorystatus in its answer. Although it is not clear that the Administrative LawJudge relied on such failure, we find it unnecessary to, and do not, rely onthe fact that Respondent first raised this issue at the hearing.3The Administrative Law Judge recommended that Respondent ceaseand desist from "in any other manner" interfering with the employees' Sec. 7rights. We find that the issuance of a broad order is warranted in this case.Thus, Respondent unlawfully discharged five employees. Three of the dis-charges constituted Respondent's entire accounts receivable staff. Further-more, there were extensive interrogations by not only Department HeadCirella but also Respondent's president, Donald Pettinelli. In addition, therewere threats of discharge. Thus, we find Respondent's unlawful conduct tobe sufficiently egregious and widespread to warrant a broad order. Cf. Hick-mott Foods, Inc., 242 NLRB 1357 (1979).agents, successors, and assigns, shall take the actionset forth in said recommended Order.DECISIONSTATEMENT OF itlE CASEROBERT A. GIANNASI, Administrative Law Judge: Thiscase was heard before me in Philadelphia. Pennsylvania. onApril 9 and 10. 1979. The complaint, as amended. includingat the hearing, alleges that Five Star Air Freight Corpora-tion (herein called Respondent) violated Section 8(a)(3) and(I) of the Act by terminating the employment of five unionadherents and violated Section 8(a)( 1 ) of the Act by variousincidents of threats and coercion. Respondent denied theallegations in the complaint. The General Counsel and Re-spondent filed proposed findings of fact and conclusions oflaw and supporting memoranda.Based on the entire record in this case, including the tes-timony of the witnesses and their demeanor. I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENIRespondent is a corporation engaged in the business ofairfreight forwarding and maintains a facility located in Es-sington. Pennsylvania. During the past year Respondenthad gross revenues in excess of $500,000 and purchasedgoods valued in excess of $50.000 directly from points lo-cated outside of the Commonwealth of Pennsylvania. Ac-cordingly, I find, as admitted in the answer, that Respon-dent is an employer engaged in commerce ithin themeaning of Section 2(6) and (7) of the Act.It. TE I.ABOR ORGANIZATION INX().VEDLocal 161. International Brotherhood of Teamsters.Chauffeurs, Warehousemen, and Helpers of America, theCharging Party Union (hereafter referred to as the Union),is a labor organization within the meaning of the Act.ttl. THE UNFAIR LABOR PRA(TI(CESA. The FactsAt all material times herein, until September 1978. Re-spondent operated in rather cramped facilities in SharonHill. Pennsylvania. A move was contemplated to a newlconstructed facility in Essington, Pennsylvania. The movetook place in September 1978. At its Sharon Hill facility.Respondent had several departments, including the ac-counts receivable and accounts payable department underDepartment Head Joseph Cirella. There were 14 accountsreceivable employees and 3 accounts payable clerks. Theclaims department was composed of two people, SupervisorDavid Kemp and employee Romelle Thompson. The trafficand rates department had two employees. and the data pro-cessing department had five. including one, Florence Chap-pell, whom General Manager Dennis Gunn described as a245 NLRB No. 37173 DEC(ISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor. Other departments, not directly involved in thiscase, including operations and sales. Some of the employ-ees. including the accounts receivable and accounts payableemployees, worked in the main building, and others workedin trailers adjacent to the main building.During July' 1978 there was some talk about unionsamong employees of Respondent. On August 9, 1978, em-ployees Romelle Thompson, Anna D'Annunzio, Janet Pat-erson, Doris Cornish, and Selina McKeon participated in aconversation about unions in Respondent's accounts pay-able office. Paterson, C'ornish, and McKeon constituted theentire accounts payable department. Thompson was anagent in the claims department, and D'Annunzio was em-ployed as a traffic and rate clerk in the traffic department.Thompson and D'Annunzio worked in the same trailer andwere passing through the accounts payable office. JosephCirella, manager of the accouts receivable and accountspayable department, had his office just a short distanceaway from where the employees were speaking.During the conversation Thompson discussed her prioremployment at the Boeing-Vertol Company. She statedthat that company was unionized and that the pay scaleand benefits were good. Thompson said that Respondentneeded a union. Later that day, after speaking with Pater-son, employee Cornish got in touch with Edward Kaiser, anofficial of the Union. A meeting of employees was sched-uled for Monday, August 14, 1978.The next day Cirella called Paterson into his office andasked her if Thompson had said anything to her about aunion. Paterson said that they had been discussing theunion at Thompson's prior place of employment. Cirellathen began to tell her about his previous job at Tose Truck-ing. He stated that after a union came on the scene. the staffwas reduced by almost 50 percent, and the accounts receiv-able and collection work was farmed out to collection agen-cies.On Monday, August 14, 1978, Thompson was informedby her supervisor, David Kemp, that she was laid off due tolack of work and because the claims and traffic departmentswould be merging. Prior to that day Thompson had neverbeen told about a decision to merge the departments or thather layoff was threatened or impending. She was not re-placed. and Kemp. who was doing some traffic and ratework, took over all the claims work.On the same day Thompson was laid off, a meeting hadbeen scheduled with Kaiser. Cornish spoke with McKeon.Paterson, and Florence (Dee Dee) Chappell about resched-uling the date of the union meeting. It was rescheduled toWednesday, August 16.Shortly after Thompson's termination Cirella againspoke with Paterson. He asked if she had heard aboutThompson. He asked what Paterson thought was the reasonfor the layoff. She responded, "[L]ack of work," because shehad heard that this is what Thompson was told. Cirellaasked, "[W]hat do you think about that?" Patersonshrugged and did not respond. Cirella also spoke to theother employees in the accounts payable office aboutunions. He again discussed his experiences at Tose Truck-ing and mentioned that unions force people to lose theirjobs and force employers to farm out their work.On Wednesday, August 16. 1978, a meeting was held atUnion Representative Kaiser's house. Present were Kaiser.(ornish. Paterson, Thompson, and another union official.Authorization cards were distributed and signed. Addi-tional cards were given to Cornish for distribution to otheremployees. After the meeting Cornish distributed unioncards to approximately eight employees, including D'An-nunz.io and McKeon. McKeon then solicited the signatureof another employee and returned the card to Cornish.On Friday, August 18, McKeon and Paterson engaged ina conversation with ('irella in the accounts payable office.('irella informed the employees that they were scheduled totour Respondent's new facility the following week. Thethree engaged in some joking conversation. The subject ofunions was mentioned. Cirella remarked to Paterson."IWlatch it 'J,' you're going to be fired." McKeon thenstated that Paterson had not done anything and asked whatCirella meant. He then turned to her and told her to watchherself. Cirella's testimony is as follows: "It was a light mo-ment, and I swung around --they were kidding about some-thing irrelevant to unions, and somebody says, I think I'lljoin a union and I said, you're fired, and then somebodyelse said it and I swung around and said, you're fired, tooand we laughed about it and that was it." Cirella admit-tedly knew the day before that a decision had been made tolay off his three accounts payable clerks.On August 19 and 20, 1978, employees D'Annunzio,McKeon. Cornish, and Paterson were sent telegrams notify-ing them that they were laid off. The telegrams stated thatthe employees should contact Respondent "so that a timecan be arranged for you to claim any personal effects andfinal compensation." No official from Respondent spoke tothese employees about the telegrams, and no reason wasgiven for the layofifs. None of the employees had been givenany advance warning that their layoffs or terminations wereimpending.On Monday. August 21, 1978, Donald Pettinelli. pres-ident and part owner of' Respondent, directed Cirella totelephone employee Rosemary Fellona at her home. Fel-lona was on maternity leave at the time. The conversationbegan with (irella stating that they had been friends for along time and directing Fellona to "tell me what youknow." Fellona asked what he meant. and Cirella asked ifshe had heard about Paterson. Following a negative re-sponse, Cirella said that Paterson and Cornish were instiga-tors in a unionization attempt. Fellona was then asked ifshe had signed anything. She said she had not, even thoughshe had previously signed a union card, and asked Cirellawhy he was so upset about the union matter. Cirella repliedthat Respondent "did not need" a union. He then asked ifFellona would be willing to come in to cover for his secre-tary, who was going on vacation. The person who usuallyfilled in for the secretary was performing Janet Paterson'swork at the time.Pettinelli was present while Cirella was making his call toFellona. Later. Pettinelli individually met with a number ofemployees and asked each of them what he or she knewabout the union organization campaign and whether he orshe had been solicited.After Respondent moved to its new facilities in Septem-ber 1978, Fellona spoke with Cirella on several occasions.174 FIVE STAR AIR FREIGHT CORPORATIONHe asked if she had heard from her "girlfriend," meaningPaterson, attributed some of his health problems to Pater-son, and remarked that if Paterson had only come to him,he could have saved her job.After the layoff of the accounts payable clerks, severalaccounts receivable employees under Cirella performed theaccounts payable work along with Cirella himself. This oc-casioned an increase in the use of overtime. The accountspayable department remained under Cirella's control forabout 3 months after the layoffs before it was merged into anew department under a new supervisor. The three ac-counts payable clerks were replaced on September 18, 1978.by three new employees. None had previous experience intraffic, rates, or accounts payable.In January 1979 there were three accounts payable clerkson Respondent's payroll. One of these was D'Annunzio,who was recalled on September 25, 1978, after having senta letter to Kaiser asking him to return to her the unionauthorization card that she had signed in August. She wastold that the traffic department was expanding by its newmanager, Frank Sisliano. One of the other new accountspayable clerks was given a raise in January 1979, after a 90-day evaluation which stated that she "does not catch on asquickly" as another clerk because "she has been out of theworking world for many years."General Manager Dennis Gunn admitted that besidesthe employees laid off in August 1978, only one other em-ployee, Mary Jane Crane, had been laid off since 1975.Other evidence in this case indicates that Mary Jane Cranewas laid off not for economic reasons but because of a badwork record.'B. Discussion and Analrsis1. The 8(a)(1) violationsThe credited testimony discussed above establishes thatRespondent violated the Act by the following conduct:1. Cirella's interrogation of employee Paterson aboutunion discussions between her and other employees.2. Cirella's threat to employees Paterson and McKeon,on their last day of work, that they would be fired, in cir-cumstances which clearly indicated that the reason wastheir union activity. Even though the comment was made inthe context of a friendly conversation, in the circumstancesof this case it had the tendency to coerce the employees.The above is primanly based on the credited testimony of employeesPaterson, Cornish. McKeon, Thompson. and Fellona, whom I found to behonest and candid witnesses and whose testimony in certain respects wasmutually corroborative. Cirella corroborated them in part and did not denyother parts of their testimony. To the extent that there are conflicts betweenhis testimony and that of Paterson. Cornish, McKeon. and Fellona. I do notcredit Cirella, whose testimony I found to be contrived and unreliable. Par-ticularly contrived was his effort to establish that Paterson was a supervisor,contrary to all objective evidence in this case. Also unreliable was the testi-mony of Dennis Gunn and employee D'Annunzio. who was recalled aftershe foresook the Union and was a reluctant witness. Both were evasive wit-nesses whose demeanor and testimony did not inspire confidence. Gunn wasparticularly evasive on testifying about the timing of the layoffs, particularlyThompson's, his telegram to D'Annunzio, and the timing of the other lay-offs. Pettinelli professed not to be involved in an) of the personnel decisions.but his rather direct reaction to the union campaign is a telling indicator ofRespondent's motives in this case.Cirella had, in several conversations with employees priorto the threat, exhibited the dangers of bringing a union onthe scene and questioned Paterson about the union conver-sation with Thompson and again about Thompson's termi-nation. Moreover, Paterson and McKeon were in fact ter-minated the very day after the threat was made.Accordingly. Cirella's remarks were not only revealing butcoercive.3. Cirella's telephonic interrogation of employee Fellonaas to the union activities of her and others.4. President Pettinelli's separate interrogations of em-ployees about their knowledge of the union campaign andtheir participation in it. Pettinelli admitted such conduct.and in the circumstances I find that the matter was fullslitigated and related to the issues in the complaint, althoughnot specifically alleged in the complaint.5. 1 do not find that Cirella's ambiguous remarks in anAugust 15. 1978. conversation with Paterson about Thomp-son's discharge amounted to a threat of discharge. andtherefore I will dismiss this aspect of the complaint.22. The 8(a)(3) violationsRespondent's "layoffs" of the three accounts payableclerks and the claims clerk. Romelle Thompson, were dis-criminatory. All participated in a conversation aboutunions on August 9, 1978. Thompson suggested forming aunion. Paterson and Cornish decided on contacting a unionofficial and setting up a union meeting. All signed unioncards. Paterson. Cornish. and Thompson attended theunion meeting, and McKeon solicited another employee toI reject Respondent's contention made not in Its answer hut at thehearing in this case that Paterson was a supervisor within the meaning ofthe Act. Paterson was an employee.Paterson was evaluated periodically, and nothing in those evaluations, thelast of which is dated June 5. 1978. makes reference to her being a supervi-sor; they list her as a clerk, and the description of duties contains no super-visory powersPaterson does not assign work to other employees. No assignmeni of workis necessary. since all incoming paperwork is routed to the accounts payableclerk responsible for either airlines, trucking. or agent work. Paterson doesnot grant overtime or time off. although she did relay request for time off toCirella, her supervisor. She has no authonty to discipline or formally evalu-ate employees She was the most senior and highest paid of the three ac-counts payable clerks. As such, Paterson answered questions from and filledout sick leave slips for the other accounts payable clerks. These. however.were simply routine clerical functions or the normal responsibility of a seniorexperienced employee.Respondent alleges that Paterson effectively recommended the hiring ofemployees and their discharge. The record. however, reflects only three ex-amples, which do not sustain Respondent's position. In November 1977 Ci-rella interviewed an employee for hire, and Paterson sat in on the interview.Later .irella asked her what she thought of the applicant. Paterson recom-mended that she be hired, and Cirella hired her. Cirella also discussed theperformance of two employees with Paterson. and one, Mary Jane Crane,was laid off for breaking company rules. Cirella asked Paterson to write upproblems attributed to Crane, and she did. recommending Crane's discharge.Nothing in this testimony shows the authority to effectively recommend hireor discharge using independent judgment. In addition, the incidents are iso-lated, and the recommendations, if an. were made at the request of Clrella.They do not show real authority to speak independents as an arm of man-agement. Nor was Paterson ever told she was a supervisor, and her evalu-ations never said she was. In addition, the circumstances of her terminationbelie the contention that Paterson was a supervisor. She was fired withoutpnor warning, and no supervisor replaced her, esen though there are pres-ently three accounts payable clerks, as there were when she was employed.Finally. I found the testimony of Gunn and Clrella attempting to establishPaterson's supervisory status to be wholly unreliable175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign a card. Thus, it is clear that these four employed initi-ated the union activity.The timing of the terminations supports the inferencethat they were discriminatorily motivated. All four employ-ees were fired about a week after the initial attempt to starta union. The initial conversation was on August 9. The nextday Cirella interrogated Paterson and Thompson's remarksconcerning a union. The union meeting was initially sched-uled for August 14, and employees, including SupervisorChappell, were notified of the meeting. Thompson was ter-minated that day, without prior warning. The union meet-ing was held on August 16, and Gunn and Cirella concededthat the decision to lay off the other three employees wasmade on August 17. On August 18 Cirella accurately fore-cast their termination. But no prior warning of or explana-tion for the layoffs was given to the affected employees, andthey were terminated over the weekend, by telegram. Thesuddenness and timing of the terminations thus support theinference that they were discriminatorily motivated.Respondent's union animus and knowledge of the unionactivity is clear. Cirella interrogated Paterson about the ini-tial union conversation which took place near his office.Cirella also spoke to all three accounts payable clerks aboutthe negative effects of unionization at his previous employ-er's place of business, even suggesting that collection workwas farmed out. Cirella also threatened that two employeeswould be fired for belonging to a union. Thus, perhaps un-wittingly, Cirella revealed to the employees Respondent'sreal motivation in terminating the accounts payable clerks.Cirella knew at this point that a decision had already beenmade to terminate the accounts receivable employees, butdid not reveal it to them or tell them a lawful reason fortheir impending termination.It is obvious that Cirella, at least, knew of the unionactivity of Thompson, Paterson, McKeon, and Cornish. Inaddition, it appears that the employees shared their interestin forming a union with Supervisor Chappell, who eventu-ally informed President Pettinelli of this effort. Pettinelli'simmediate response-directing a call to employee Fellonaand interrogating a group of employees about the Union-indicates the apprehension with which Respondent vieweda union campaign. Finally, according to the credited testi-mony, Cirella, in his telephone conversation with Fellona,all but admitted that Paterson and Cornish were fired forinstigating a union. Indeed, upon her return to work Fel-lona was asked by Supervisor Marge McCarty whether sheheard about the girls who started the Union.The circumstances surrounding the "layoffs" confirmtheir discriminatory nature. The accounts payable clerkswere not even warned about an impending layoff-even onFriday, when Cirella threatened they would be fired forjoining a union, a day after the decision to terminate themhad been made. Moreover, it is clear that the layoffs werereally discharges, because none of the employees was re-called, even though the accounts payable clerks were re-placed by inexperienced employees within I month. Fi-nally, the telegrams notifying the accounts payable clerks oftheir layoffs gave no reason and suggested a finality to theaction which is inconsistent with a layoff based on businessreasons. In short, Respondent's sudden termination of theleaders in the union effort at its facility within 10 days ofthe beginning of that activity, taken together with Respon-dent's animus against the Union expressed by Cirella,shows that the terminations were because of the employees'union activity.Respondent's defenses are unpersuasive, and the failureof its reasons for the terminations to withstand scrutinysupports my finding of discrimination.First of all, Respondent alleges that Thompson was laidoff because of lack of work in the claims department. Gen-eral Manager Gunn testified that David Kemp took over allThompson's duties and that Thompson was not replaced.He also testified that this change was occasioned by a "re-structing [sic] of the claims department"-a decision made"several weeks" prior to the layoff. Gunn was evasive whenasked about the timing of the layoff. If the decision wasmade several weeks before the layoff, why was Thompsonnot given any advance notice of the impending layoff? Onthe other hand, if, as Gunn also testified, he was going toconsolidate departments "after we got into the new facil-ity," why was Thompson terminated well before the moveto the new facility? Kemp did not testify, and no documen-tary evidence was submitted to show a diminution in theclaims work. The layoff had nothing to do with Thompson'swork record. In these circumstances Respondent has failedto give any adequate reason for Thompson's layoff to rebutthe evidence that the sudden layoff, without prior warning,of the leading union advocate shortly after her suggestionthat a union be fored was discriminatory.Respondent's explanation for the layoffs of the three ac-counts payable clerks is likewise without merit. Respondentstates that the accounts payable department was going tobe merged into the traffic and rates department after themove and that the three incumbent employees would needrate experience to better perform their jobs, and it wasthought that they were incapable of learning rate work. Theobjective evidence refutes all these contentions. First, in anAugust 2 letter to the owners, Gunn explicitly stated that hecould not make any reorganizational changes until after themove--which took place in September-because he was sopreoccupied with the move. In that letter he did not men-tion that the accounts payable clerks were too incompetentto make any necessary readjustments.Gunn contended that Paterson, Cornish, and McKeonlacked the ability and experience to learn rate work. Yet henever even consulted the employees' evaluation forms ortold them of their alleged incompetence. Indeed, Paterson'sevaluations, which were admitted into evidence, indicateshe was a veteran, competent, and highly regarded em-ployee. She was so highly regarded that Respondent askedfor her opinion on all sorts of work-related matters andargued in this proceeding that she was so valued that shewas a supervisor-an anomalous position explainable onlyby the fact that the discharge of a supervisor is normallynot an unfair labor practice. Respondent's story is renderedcompletely implausible by the fact that it hired three newaccounts payable clerks, one of whom was so inexperiencedthat this fact was noted on her first evaluation and none ofwhom had traffic or rate experience. Moreover, for 2 or 3months following the layoffs, accounts receivable personnelperformed the accounts payable function. Obviously, theydid not have traffic experience or any sort of experience in176 FIVE STAR AIR FREIGHT CORPORATIONaccounts payable work. Indeed, the alleged reorganizationdid not even take place for 3 months after the layoffs. Ac-cordingly. it is clear that Respondent's argument that theaccounts payable clerks were somehow incompetent is com-pletely without merit.'In view of my findings set forth above that Respondentunlawfully terminated employees Thompson Paterson.Cornish. and McKeon, I also find that Respondent in-cluded employee D'Annunzio in its blanket layoffs becauseit believed that she too was a union instigator. She partici-pated in the union conversation in the accounts payabledepartment, worked in the same trailer with Thompson,and signed a union card. She was laid off under the samecircumstances and at the same time as the accounts payableclerks. Her telegram contained the same language as theothers. She was not warned in advance of her impendingdischarge. It is thus likely that she was laid off for the samereason -a desire by Respondent to rid itself of union insti-gators.Respondent sought to counter this evidence at the hear-ing by introducing testimony based on the testimony ofGunn and D'Annunzio, both of whom were unreliable wit-nesses, that the reason for D'Annunzio's termination wasthat she had contracted mononucleosis and had failed topresent a doctor's note certifying her fitness for work. Thus,it appears that D'Annunzio missed I week of work in Au-gust due to illness. She returned to work on Monday, Au-gust 14, and worked for 3 days. At some point she informedher superior, Tom Kiley, that she had mononucleosis. OnWednesday, August 16, she asked Kiley if she could beexcused from work because she did not feel well. Kiley toldher that she should not return to work until she was able topresent a doctor's note. D'Annunzio did not return to workthat week. On August 19 D'Annunzio received a telegramfrom Gunn informing her that she had been laid off andrequesting that she make arrangements to collect her per-sonal effects and final compensation. At some point duringthe next month she sent a letter to Union RepresentativeKaiser requesting that he return her union card. On Sep-tember 25. 1978, D'Annunzio returned to work. She hadreceived a telegram recalling her. and on the previous Fri-day she had received a note from her doctor allowing her togo back to work. On her first day back she met with Gunn.who informed her that her layoff was due to her illness.Gunn testified that when he first learned of D'Annunzio'sillness, he told Kiley not to allow her to continue workRespondent makes much of an alleged $400,000 deficit in 1977 whichrequired transferring accounts payable to the traffic department. Respondentalleges that the deficit, which represented the difference between estimatedcosts and actual billings from the carrier, was reduced to $61.000 in 1978.There is no evidence that this deficit was attributable to incompetence on thepan of the accounts payable clerks. Admittedly, the deficit was caused. inpartn, by other factors such as underestimates by field personnel or over-changes by the carner. Moreover. since the deficit was reduced significantlyin 1978, it is likely that the incumbent accounts payable clerks either aided inthe reduction of the deficit they worked for three-fourths of 1978 or hadnothing to do with the deficit. It is unlikely that the deficit as reducedentirely in the last quarter of 1978. under Cirella's continued supervision.considering the obvious problems with the move and utilization of tempo-rary and new employees for the accounts payable function In shor. Respon-dent has failed to show that the alleged deficits were caused by the accountspayable clerks, who in any event were never told that their work was notbeing ably performed.without a doctor's note. However. (unn decided to send atelegram to D'Annunzio. The telegram contains no refer-ence to either her illness or a doctor's note. Rather, thetelegram is identical i form to those sent to the accountspayable clerks. It mentions D'Annunzio's layoff and con-tains references to "final compensation" and to claimingany personal effects still on the premises. When confrontedwith this inconsistency, (iunn could only offer the lame ex-cuse that the telegram was an afterthought and that out ofhaste he included the same wording as contained in theothers.I reject the testimony of Gunn and D'Annunzio to theeffect that the hiatus in her employmnent from August 16 toSeptember 25 was temporary. D'Annunzio's request ftr thereturn of her union authorization card raises questionsabout the true nature of her layoff. The letter states that shewas in the process of seeking new employment and hadsecured a new position. Obviousl,-. she did not believe thatall she needed to do to come back to work was to secure adoctor's excuse. This strongly suggests that D'Annunzio'slayoff was permanent. as indicated in the telegram.In addition. D'Annunzio's testimony concerning possiblecontacts between her and Respondent between the times ofher layoff and recall is completely unreliable and inconsis-tent. She was quite emphatic at some points in her testi-mony that she had no contacts with Respondent betweenher layoff and her recall on September 25. However, D'An-nunzio also testified that she was recalled shortl, after shesecured a doctor's note but that she never informed Re-spondent that she had secured a doctor's note before beingrecalled. At one point she testified that after being sent aSeptember 25 telegram recalling her to work. she calledGunn to inquire about her return to work and at that pointinformed him that she had a note. Gunn testified he neverspoke with D'Annunzio but instructed a supervisor to con-tact her about the note. It appears that D'Annunzio wasrecalled before Respondent had any notification of herhealth status. It is clear, moreover, that she was recalledafter she renounced the Union. In these circumstances Icannot accept her testimony or that of Gunn as establishinga nondiscriminatory reason for the original layoff. She wasrecalled after having rejected the Union, and neither hertestimony nor that of (iunn is believable in establishing anondiscriminatory reason for the original la off.CoN(CIlUSIONS oi LAwI. By interrogating employees about their union activi-ties and those of other employees and by threatening todischarge employees because of their union activities, Re-spondent violated Section 8(a)( 1 ) of the Act.2. By terminating the employment of Janet Paterson.Romelle Thompson, Anna D'Annunzio. [Doris ('ornish.and Selina McKeon because of their union activities. Re-spondent violated Section 8(a)(3) and (I ) of the Act.3. The above violations are unfair labor practices withinthe meaning of Section 2(6) and (7) of the Act.Til RistiI)I shall order Respondent to cease and desist from theconduct found unlaw ful herein and to post an appropriate177 DEC('ISIONS O()F NATIONAI I.ABOR REI.ATIONS BOAR[)notice. I shall also order Respondent to offer all the dis-criminatees except D'Annunzio. who has been reinstat-ed full and immediate reinstatement to their former jobsor, i those jobs no longer exist, to substantially equivalentpositions. without prejudice to their seniority or other bene-fits, rights, and privileges, and make them and )D'Annunziowhole for all losses of earnings and benefits caused by Re-spondent's unlawful termination, to be computed as pro-vided in FA 14'. Woolworth ('ompaitV. 90 NLRB 289 (1977).and Florida Steel Corp.. 231 NLRB 651 (1977). See. gener-ally'. i. Plumbing & Heating Co.. 135 NLRB 716 (1962).4Upon the foregoing findings of fct and conclusions oflaw, and pursuant to Section 10(c) of the Act. I hereby issuethe following recommended:ORD)ER'The Respondent, Five Star Air Freight Corporation. Es-sington, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Terminating employees or discriminating againstthem in regard to their hire or tenure of employment or anyterm or condition of employment because they have en-gaged in activities on behalf of a labor organization.(b) Interrogating employees about their union activitiesor those of other employees.(c) Threatening employees with discharge or other repri-sals for engaging in union activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Offer to Janet Paterson. Romelle Thompson, SelinaMcKeon, and Doris Cornish full and immediate reinstate-ment to their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or toher rights and privileges, and make themand Anna D'Annunzio whole for any loss of earnings theymay have suffered as a result of their discriminatory termi-nations in the manner set forth in the section herein entitled"Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-'Although D'Annunzio's testimony suggests it was unlikely that shewould have been fit for employment from August 19, 1978. to September 25.1978, 1 leave the backpay liability. if any, with respect to her to the compli-ance stage of this proceeding.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.roll and other records necessary or useful in order to ana-lyze and determine the amount of backpay due under thisOrder.(c) Post at its offices in Essington, Pennsylvania. copiesof' the notice attached hereto marked "Appendix.""('opiesof said notice. to be furnished by the Regional Director forRegion 4, shall, after being duly signed by Respondent'srepresentative, be posted by it immediately upon receipt.and maintained for 60 consecutive days thereafter. in con-spicuou!; places. including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 4. in writ-ing. within 20 days from the date of this Decision whatsteps Respondent has taken to comply herewith.I In the event that this Order is enlorced by a Judgment of a United StatesCourl of Appeals, the words in the notice reading "Posted bh Order of theNational L.abor Relations Board'" hall read "Posted Pursuant toI a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationall.abor Relalions Board."APPENDIXNo I(' To EMPI.OYEESPos:I), BY ORDER OF TtEINAI'IONAI. LABOR RILA.TIONs BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity togive evidence, an administrative law judge of the NationalLabor Relations Board has found that we violated the Na-tional Labor Relations Act and has ordered us to post thisnotice.WE WILL.. NOI terminate or discriminate against ouremployees in regard to their hire or tenure of employ-ment or any term or condition of their employmentbecause they have engaged in activities on behalf of alabor organization.WE WIltl. NOt interrogate our employees about theirunion activities or those of other employees.WF wnii. Noi threaten our employees with dischargeor other reprisals because they engage in union activi-ties.WE WILt. NOI in any other manner interfere with,restrain, or coerce our employees in the exercise of' therights guaranteed them under Section 7 of the Act.WE WHLi. offer to Janet Paterson, Doris Cornish. Ro-melle Thompson, and Selina McKeon full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, and paythem and Anna D'Annunzio for any loss of earningsthey may have suffered because of our discriminationagainst them, with interest.FIVE SIAR AIR FREIGHII CORPORA ION178